FOOTE, C.
This cause comes up on appeal from the superior court of the county of Butte. One brother sued another for money alleged to be due on an account. The specifications of error set out that the court below found against the evidence in findings 1, 2, 3, 4, 6, 7, 12, and 13, and that it improperly sustained the plaintiff’s objection by his counsel to a question put by defendant’s attorney to the plaintiff when on cross-examination as a witness. The evidence in this case on the trial—a jury being waived—was conflicting throughout; but it was sufficient to sustain the findings of the judge below, who saw the parties, and had a better opportunity than this court can have to judge of their relative merits as truthful and fair witnesses, or the contrary. The question put the plaintiff on the stand, when on cross-*511examination, “as to why he did not include something in Exhibit B,” was certainly immaterial to any issue in the case, and the objection to it was properly sustained.
There were other errors complained of, but, as they were not included in the specifications of error below, they cannot be noticed here.
There being nothing in the record to warrant a reversal of the judgment in this case, it ought to be affirmed.
We concur: Belcher, C. C.; Searls, C.
By the COURT.—For the reasons given in the foregoing opinion, the judgment is affirmed.